—Appeal and cross appeal from parts of an order of Supreme Court, Erie County (NeMoyer, J.), entered March 26, 2001, that, inter alia, denied the motion of defendants Nationwide Property & Casualty Ins. Co. and Steven D. Bernstein Agency for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court, Erie County (NeMoyer, J.). Because plaintiff limited its appeal to issues involving the obligation of defendants Nationwide Property & Casualty Ins. Co. (Nationwide) and Steven D. Bernstein Agency under an insurance policy issued by Nationwide that named plaintiff as an additional insured, we do not address the issue whether that policy, obtained by defendant Premier Drywall, Inc. (Premier), conformed to the subcontract between plaintiff and Premier. We note only that “[a]n agreement to procure insurance is not an agreement to indemnify or hold harmless” and thus a contractual requirement to procure insurance is not rendered void or unenforceable by General Obligations Law § 5-322.1 (Kinney v Lisk Co., 76 NY2d 215, 218). Present—Pine, J.P., Wisner, Kehoe, Gorski and Lawton, JJ.